Opinion by
Mollison, J.
From the testimony it appeared that the petitioner had an agency from the manufacturer for the sale through distributors in the United States of the imported stoves and that the price structure for the sale of the stoves in Canada, as set up by the manufacturer, contained different price levels for sales to wholesalers and for sales to retailers. Entry was originally made at the price applicable to sales to wholesalers and, upon being advised that appraisal was contemplated at the price applicable to sales to retailers, the entry was amended to equal the contemplated appraised value. It was then decided to make a test case, and the entry was again amended, reducing the value to that applicable to sales to wholesalers. Appraisement was made at the higher value, and an appeal for reappraisement was filed, but same was subsequently abandoned because the information received did not support the importer’s contention. Upon the entire record it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as the value of the merchandise. The petition was therefore granted.